DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
Status of Application
Claims 1-9, 11-17, 19-23, 36, 37, and 39-44 are currently pending.
Claims 13 and 16 have been withdrawn.
Claims 1, 20, 36, 40, 42, and 43 have been amended.
Claim 44 is a new claim.
Claim Rejections - 35 USC § 112
Claim 44 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 44, there is no support for the polymer composition to have the claimed DTUL. Only the shaped part has this DTUL range (Paragraph 0024). Thus, this new claim is not supported by the initially filed Application and fails to meet the written description requirement.
Claim Rejections - 35 USC § 103
Claims 1-3, 5-9, 11, 12, 14, 15, 17, 19-22 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al. (US 2014/0243485) in view of Koike et al. (EP 0246620B1) and Verfaillie et al. (US 2016/0122510).
Regarding Claim 1, Nair teaches a polymer composition for molded articles (Abstract; Paragraph 0003) comprising about 70 to 99.9 wt. % of a polyarletherketone (Paragraph 0029, 0071-0074). This overlaps the claimed range of 20 to 95 wt. %. Nair teaches the composition also includes reinforcing fibers in the amount of 2 to 40 wt. % of the composition. (Paragraph 0119). This overlaps the claimed range of 10 to 80 parts per 100 parts of the polyarletherketone. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05). Nair teaches melt processing the fibers and polyarylethertherketone together. (Paragraph 0123). Nair teaches the composition can include a liquid crystal polymer. (Paragraph 0106).
Nair teaches the polymer composition has a Charpy notched impact strength of about 2 kJ/m2 or more at a temperature of 23 degree C at ISO Test No. 179-1. (Pararaph 0127). This overlaps the claimed range of 12 KJ/m2 or more. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05). While Nair does not teach the ISO test is the 2010 version, the testing parameters 
Nair does not specifically teach the fibers have an aspect ratio of from about 1.5 to about 10, the aspect ratio being defined as the cross-sectional width of the fibers divided by the cross-sectional thickness of the fibers.
However, Koike teaches a polymer composition for molded articles (Title) comprising polyarletherketone and reinforcing fibers. (Claim 1 and 4 of Koike). Koike teaches the glass fibers can have an aspect ratio of 1.5 to 6, cross-sectional width divided by cross-sectional thickness (Page 3, Lines 19-26). This overlaps the claimed range of 1.5 to 10. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05). Koike teaches this aspect ratio range ensures better bonding of the fibers to the polymer matrix, which increases mechanical strength of the resulting composition is molded. (Page 3, Lines 32-41).
Thus, as Koike teaches the claimed aspect ratio results in a stronger molded composite, it would have been obvious to one with ordinary skill in the art to set the aspect ratio of the fibers of Nair to the claimed range for a stronger composite.
Nair and Koike do not specifically teach the Charpy un-notched impact strength. 
However, Verfaille teaches a polymer composition comprising PAEK, flat glass fibers, and liquid crystalline polymer to be used in molded. (Claim 1 of Verfaille; Paragraph 0010). Verfaille teaches this composition has a higher un-notched impact strength than notched impact strength. (Table 2). Thus, as Nair and Koike teach a Charpy notched impact strength of about 2 kJ/m2 or more, it would have been obvious to one with ordinary skill in the art to 
Regarding Claim 2 and 3, Nair teaches the fibers are glass fibers, inorganic fibers. (Paragraph 0119).
Regarding Claim 5 and 6, Koike discloses that when the slenderness ratio is less than 1.5:1 the effect of flattening the cross-section is small and when more than 6:1, the fibers become too flattened and become fragile, resulting in reduction of strength (page 3, lines 20-26). Furthermore, despite not giving units for the slenderness ratio, based on the examples wherein the diameter of the chopped strands is 13 microns, on would presume the glass fibers have lengths in the microns range. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to adjust the width and thickness within the confines of the slenderness ratio, to arrive at the claimed width and thickness since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Additionally, given that ‘a’ corresponds to the diameter of the fibers and ‘b’ corresponds to the thickness (see Fig. 1, 1 -1, 1-2, 1 -3) and the diameter (width) is disclosed as being 13 pm (page 3, lines 45-50), and that the slenderness ratio corresponds to ‘a:b’ and is within the range of 1.5:1 to 6:1 (page 3, lines 20-22), the thickness would be in the range of 2.166 to 8.66 pm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 7, 
Regarding Claim 8, Nair teaches the composition also includes reinforcing fibers in the amount of 2 to 40 wt. % of the composition. (Paragraph 0119). This overlaps the claimed range of 5 to 60 wt. %. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 9, Nair teaches the melt viscosity of the composition to the polyarletherketone is 0.98 or less. (Paragraph 0125). This overlaps the claimed range of 2.0 or less. While Nair does not specifically teach the melt viscosities are measured in accordance with ISO Test No. 11443:2005 at 400 degrees C and at a shear rate of 1000 per second, Nair does teach the viscosity can be measured with ISO Test No. 11443:2005 at 390 degrees C and at a shear rate of 1000 per second. The testing parameters are sufficiently close that one with ordinary skill in the art would expect a similar overlapping range in values and then overlapping ranges of Nair and the claimed invention.
Regarding Claim 11, Nair teaches the polyarletherketone has a moiety of Formula II and the Ar is the additional moieties of ii. (Paragraph 0075-0081).
Regarding Claim 12, Nair teaches the polyarletherketone has a structure of Formula III. (Paragraph 0081-0083).
Regarding Claim 14, Nair teaches the polyarletherketone is polyetheretherketone, polyetherketone, polyetherketoneketone, polyetherketoneetherketoneketone, polyetheretherketoneketone, polyether-diphenyl-ether-ether-diphenyl-ether-phenyl-ketone-phenyl, or a blend or copolymer. (Paragraph 0088).
Regarding Claim 15, Nair teaches the amount of liquid crystal polymer can range from 0.5 to 50 parts relative to the 100 parts by weight of the polyaryletherketone. (Paragraph 
Regarding Claim 17, Nair teaches the liquid crystalline polymer includes repeating units derived from 4-hydroxybenzoic acid; repeating units derived from terephthalic acid and/or isophthalic acid; and repeating units derived from 4,4′-biphenol and/or hydroquinone. (Paragraph 0113-0115).
Regarding Claim 19, Nair teaches the mineral filler is optional, which means 0 wt. %. This lies within the claimed range of no more than about 5 wt. %. Nair also teaches mineral filler can about 5 wt. % to about 60 wt. %. (Paragraph 0121) This also overlaps the claimed range of no more than about 5 wt. %.In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 20, Nair and Koike do not specifically teach the Charpy un-notched impact strength. 
However, Verfaille teaches a polymer composition comprising PAEK, flat glass fibers, and liquid crystalline polymer to be used in molded. (Claim 1 of Verfaille; Paragraph 0010). Verfaille teaches this composition has a higher un-notched impact strength than notched impact strength. (Table 2). Thus, as Nair and Koike teach a Charpy notched impact strength of about 2 kJ/m2 or more, it would have been obvious to one with ordinary skill in the art to reasonably expect the un-notched strength to be a higher range, which would overlap the claimed range of about 20 kJ/m2 to 60 kJ/m2. 
Regarding Claim 21, Nair and Koike do not specifically teach the polymer composition exhibits a flatness value of 2.0 millimeters or less. However, it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).
Therefore, as Nair and Koike teach the same polymer composition, as discussed above, then the composition taught by Nair and Koike would inherently have the same flatness value as the claimed invention. 
Regarding Claim 22, Nair teaches the object can molded into a shaped part. (Paragraph 0002, 0163, 0169).
Regarding Claim 44, Nair teaches a deflection temperature under load (“DTUL”) of 140 degrees C or more according to ASTM D648-07 (technically equivalent to ISO Test No. 75-2) at a specified load of 1.8 MPa. (Paragraph 0127). This overlaps the claimed range of 300 degree C or more. 

Claim 4 is rejected under 35 U.S.C. 103 for being unpatentable over Nair, Koike, and Verfaillie as applied in Claim 1 above, in further view of agy. (NPL, High Strength Glass Fibers).
Regarding Claim 4, Nair teaches the fiber can be glass fibers, such as E, A, C, D, Ar, R, S1 and S2 glass fibers. (Paragraph 0119). Nair does not specifically teach the fibers have a Young’s modulus of elasticity of less than about 76 GPa.
agy teaches E glass fibers for use in composites have a Young’s modulus have a Young’s modulus range of 52 to 87 GPa and 72 to 84.7 GPa (Page 2-3). This overlaps the claimed range of less than 76 GPa. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05). While agy does not teach the ASTM test, it would have been obvious to one with ordinary skill in the art to get a similar range in measuring the elasticity modulus of the glass fiber.
Thus, Nair teaches fibers that have a Young’s modulus of elasticity that are within the claimed range, as evidenced/taught by agy.

Claims 23, 36 and 37 are rejected under 35 U.S.C. 103 for being unpatentable over Nair, Koike and Varfille as applied in Claim 22 above, in further view of Johnson et al. (WO 2013/079383)
Regarding Claim 23 and 37, Nair and Koike teach the composition can be made into a molded shaped part but do not specifically teach the thickness is 100 millimeters or less.
Johnson teaches a molded component of a polymer composition of polyarletherketone (Paragraph 0023) and glass fibers. (Paragraph 0074). Johnson teaches this composition can be molded to a thickness of 0.8 to 3 mm. (Paragraph 0095-0096). This overlaps the claimed range of less than 100 millimeters. In the case where the claimed ranges "overlap or lie inside ranges 
Thus, as Johnson teaches the claimed thickness is known in the art for use in airplane industries, it would have been obvious to one with ordinary skill in the art to make the shaped part of Nair and Koike to the same thickness. 
Regarding Claim 36, Nair and Koike do not specifically teach the Charpy un-notched impact strength. 
However, Verfaille teaches a polymer composition comprising PAEK, flat glass fibers, and liquid crystalline polymer to be used in molded. (Claim 1 of Verfaille; Paragraph 0010). Verfaille teaches this composition has a higher un-notched impact strength than notched impact strength. (Table 2). Thus, as Nair and Koike teach a Charpy notched impact strength of about 2 kJ/m2 or more, it would have been obvious to one with ordinary skill in the art to reasonably expect the un-notched strength to be a higher 

Claims 39-43 are rejected under 35 U.S.C. 103 for being unpatentable over Nair, Koike, and Verfaillie as applied in Claim 1, and in further view of Dahl et al. (US 3,925,307).
Regarding Claim 39, Nair and Koike do not specifically teach the addition of metal hydroxide, metal alkoxide, metal salt hydrate, or a combination thereof. Nair does teach antioxidants can be included in the composition. (Paragraph 0122). 
Dahl teaches a polyaryletherketone composition and filler (Abstract; Column 4, Lines 30-35) that is to be melt processed with a functional additive of metal hydroxide or metal alkoxide. (Column 3, Lines 20-35). Dahl teaches these additives act as anti-oxidants which protect the 
Thus, as Dahl teaches adding in metal hydroxide or metal alkoxide provides the advantage of protection against oxidation while not comprising physical properties, it would have been obvious to one with ordinary skill in the art to add the metal hydroxide and metal alkoxide with the polymer composition of Nair and Koike as Nair takes antioxidants are suitable to be added to this composition. 
Regarding Claim 40, Dahl teaches the flow modifier can be metal hydroxide and can be melted processed with polyaryletherketone (Column 3, Lines 20-35).
Regarding Claim 41, Dahl teaches the metal hydroxide compound is magnesium or aluminum hydroxide. (Column 3, Lines 20-35).
Regarding Claim 42, Dahl teaches the flow modifier can be a metal alkoxide. (Column 3, Lines 20-35)

Claims 1-7, 9, 11-12, 19-23, 36-37 and 44 are rejected under 35 U.S.C. 103 for being unpatentable over Verfaillie et al.
Regarding Claim 1, Verfaillie teaches a polymer composition for molding (Abstract; Paragraph 0005) comprising at least 20 weight percent of PAEK (Claim 1-2 of Verfaillie), and at least 20 weight percent of glass reinforcing fibers (Claim 1 of Verfaillie), where the fibers had an aspect ratio of 2 to 8. (Paragraph 0113), and a liquid crystalline polymer (Claim 2 of Verfaillie). 
Verfaillie does not teach the notched or un-notched impact strength. However, as Verfaillie teaches the same composition, including polymer material, glass fibers, and concentration of both, as the claimed invention, it would have been reasonably to expect the composition of Verfaillie would inherently have the same physical properties, such as impact strength, as the claimed invention. The instant Specification recites the combination of the shape and concentraton of fibers with the PAEK material would yield such physical properties (Paragraph 0019 of instant Specification), which further supports this inherency.
Regarding Claim 2-3, Verfaillie teaches glass fibers, inorganic fibers. (Abstract).
Regarding Claim 4, Verfaillie teaches the elastic modulus can be at least 76 GPa. (Abstract) This overlaps the claimed range of less than about 76 GPa.
Regarding Claim 5, Verfaillie teaches width of the fiber is 15-20 microns. (Paragraph 0111). This overlaps the claimed range of 1 to 50 micron.
Regarding Claim 6, Verfaillie teaches the thickness of the fiber 5 to 25 microns. (Paragraph 0112). This overlaps the claimed range of 5 to 30 microns. 
Regarding Claim 7, Verfaillie teaches the fibers have an elliptical shape (Fig. 1).
Regarding Claim 9, Verfaillie does not teach the melt flow viscosity. However, as Verfaillie teaches the same composition, including polymer material, glass fibers, and concentration of both, as the claimed invention, it would have been reasonably to expect the composition of Verfaillie would inherently have the same physical properties, such as melt viscosity, as the claimed invention. The instant Specification recites the combination of the 
Regarding Claim 11-12, Verfaillie teaches the PAEK has a structure of Formula 1 or 2 and Formula 4. (Paragraph 0083-0088).
Regarding Claim 14, Verfaillie teaches the PAEK is PEEK. (Paragraph 0092).
Regarding Claim 19, Verfaillie teaches mineral fillers are optional. (Paragraph 0120-0121).  
Regarding Claim 20, Verfaillie does not teach the notched or un-notched impact strength. However, as Verfaillie teaches the same composition, including polymer material, glass fibers, and concentration of both, as the claimed invention, it would have been reasonably to expect the composition of Verfaillie would inherently have the same physical properties, such as impact strength, as the claimed invention. The instant Specification recites the combination of the shape and concentration of fibers with the PAEK material would yield such physical properties (Paragraph 0019 of instant Specification), which further supports this inherency.
Regarding Claim 21, 
Regarding Claim 22, Verfaillie teaches a shaped part of the polymer composition. (Paragraph 0138). 
Regarding Claim 23, Verfaillie teaches the part can have a thickness of 2 mm or less. (Paragraph 0137). This overlaps the claimed range of 100 mm or less.
Regarding Claim 36, Verfaillie does not teach the notched or un-notched impact strength. However, as Verfaillie teaches the same composition, including polymer material, glass fibers, and concentration of both, and method of making, injection molding, as the claimed invention, it would have been reasonably to expect the composition of Verfaillie would inherently have the same physical properties, such as flatness, as the claimed invention. The instant Specification recites the combination of the shape and concentration of fibers with the PAEK material would yield such physical properties (Paragraph 0020 of instant Specification), which further supports this inherency.
Regarding Claim 37, Verfaillie does not teach the claimed flatness. However, as Verfaillie teaches the same composition, including polymer material, glass fibers, and concentration of both, as the claimed invention, it would have been reasonably to expect the composition of Verfaillie would inherently have the same physical properties, such as flatness, as the claimed invention. The instant Specification recites the combination of the shape and concentration of fibers with the PAEK material would yield such physical properties (Paragraph 0020 of instant Specification), which further supports this inherency.
Regarding Claim 44, Verfaillie does not teach the DTUL. However, as Verfaillie teaches the same composition, including polymer material, glass fibers, and concentration of both, as 

Claim 15 and 17 are rejected under Verfaillie as applied in Claim 1 above, in further view of Nair et al.
Regarding Claim 15, Verfaillie teaches the inclusion of a LCP, but does not teach the amount. Nair teaches a LCP in a glass filled PAEK (Abstract) for use in molding. Nairteaches the amount of liquid crystal polymer can range from 0.5 to 50 parts relative to the 100 parts by weight of the polyaryletherketone. (Paragraph 0107). Nair teaches acts a flow aid for the polymer and improves mechanical properties (Parapgrah 0106-0107). Thus, as Nair teaches a suitable amount of LCP to provide such improved properties, it would have been obvious to one with ordinary skill in the art to use the claimed range in Verfaillie, as they are similar polymer compositions with the same components. 
Regarding Claim 17, Nair teaches the liquid crystalline polymer includes repeating units derived from 4-hydroxybenzoic acid; repeating units derived from terephthalic acid and/or isophthalic acid; and repeating units derived from 4,4′-biphenol and/or hydroquinone. (Paragraph 0113-0115).

Claims 39-43 are rejected under 35 U.S.C. 103 for being unpatentable over Verfaillie as applied in Claim 1, and in further view of Dahl et al.
Regarding Claim 39, Verfaillie do not specifically teach the addition of metal hydroxide, metal alkoxide, metal salt hydrate, or a combination thereof. Verfaillie does teach antioxidants can be included in the composition. (Paragraph 0126). 
Dahl teaches a polyaryletherketone composition and filler (Abstract; Column 4, Lines 30-35) that is to be melt processed with a functional additive of metal hydroxide or metal alkoxide. (Column 3, Lines 20-35). Dahl teaches these additives act as anti-oxidants which protect the polymer composition during high temperature melt processing (Column 3) without adversely affecting the physical properties, such as tensile strength, modulus or elongation. (Column 1-2). By being present, the additives will affect the flow of the polymer, even if minutely. 
Thus, as Dahl teaches adding in metal hydroxide or metal alkoxide provides the advantage of protection against oxidation while not negatively affecting physical properties, it would have been obvious to one with ordinary skill in the art to add the metal hydroxide and metal alkoxide with the polymer composition of Verfaillie as Verfaillie teaches antioxidants are suitable to be added to this composition. 
Regarding Claim 40, Dahl teaches the flow modifier can be metal hydroxide and can be melted processed with polyaryletherketone (Column 3, Lines 20-35).
Regarding Claim 41, Dahl teaches the metal hydroxide compound is magnesium or aluminum hydroxide. (Column 3, Lines 20-35).
Regarding Claim 42, Dahl teaches the flow modifier can be a metal alkoxide. (Column 3, Lines 20-35)
Allowable Subject Matter
Claim 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is no prior art that teaches melt processing of polyarletherketones with the claimed metal salt hydrates. 
Response to Arguments
Applicant’s arguments have been fully considered, but are moot due to the new grounds of rejection.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/Michael Zhang/Primary Examiner, Art Unit 1781